

114 HR 4515 RH: Small Business Development Center Cyber Training Act of 2021
U.S. House of Representatives
2021-10-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 103117th CONGRESS1st SessionH. R. 4515[Report No. 117–143]IN THE HOUSE OF REPRESENTATIVESJuly 19, 2021Mr. Garbarino (for himself, Mr. Evans, Mr. Chabot, and Ms. Houlahan) introduced the following bill; which was referred to the Committee on Small BusinessOctober 12, 2021Additional sponsors: Mr. Phillips, Ms. Tenney, Mr. Delgado, Mr. Rice of South Carolina, and Mr. GottheimerOctober 12, 2021Reported from the Committee on Small Business; committed to the Committee of the Whole House on the State of the Union and ordered to be printedA BILLTo amend the Small Business Act to require cyber certification for small business development center counselors, and for other purposes.1.Short titleThis Act may be cited as the Small Business Development Center Cyber Training Act of 2021.2.Duties of small business development center counselorsSection 21 of the Small Business Act (15 U.S.C. 648) is amended by adding at the end the following:(o)Cyber strategy training for small business development centers(1)DefinitionsIn this subsection—(A)the term cyber strategy means resources and tactics to assist in planning for cybersecurity and defending against cyber risks and cyber attacks; and(B)the term lead small business development center means a small business development center that has received a grant from the Administration.(2)Certification programThe Administrator shall establish a cyber counseling certification program, or approve a similar existing program, to certify the employees of lead small business development centers to provide cyber planning assistance to small business concerns.(3)Number of certified employeesThe Administrator shall ensure that the number of employees of each lead small business development center who are certified in providing cyber planning assistance under this subsection is not fewer than the lesser of—(A)5; or(B)10 percent of the total number of employees of the lead small business development center.(4)Consideration of Small Business Development Center Cyber StrategyIn carrying out this subsection, the Administrator, to the extent practicable, shall consider any cyber strategy methods included in the Small Business Development Center Cyber Strategy developed under section 1841(a) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2662).(5)Reimbursement for certification(A)In generalSubject to the availability of appropriations and subparagraph (B), the Administrator shall reimburse a lead small business development center for costs relating to the certification of an employee of the lead small business development center under the program established under paragraph (2).(B)LimitationThe total amount reimbursed by the Administrator under subparagraph (A) may not exceed $350,000 in any fiscal year..October 12, 2021Committed to the Committee of the Whole House on the State of the Union and ordered to be printed